Name: Regulation (EEC) No 428/73 of the Council of 5 February 1973 on the application of Decisions Nos 5/72 and 4/72 of the Association Council provided for by the Agreement establishing the Association between the European Economic Community and Turkey
 Type: Regulation
 Subject Matter: tariff policy;  international trade;  Europe;  executive power and public service;  international affairs
 Date Published: nan

 5.3.73 Official Journal of the European Communities No L 59/73 REGULATION (EEC) No 428/73 OF THE COUNCIL of 5 February 1973 on the application of Decisions Nos 5/72 and 4/72 of the Association Council provided for by the Agreement establishing the Association between the European Economic Community and Turkey THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community and in particular Article 113 thereof; Having regard to the proposal from the Commission ; Whereas an Agreement ( 1 ) establishing an Association between the European Economic Community and Turkey, signed on 12 September 1963 , has been in force since 1 December 1964; Whereas in accordance with the Provisional Protocol annexed to that Agreement, an Additional Protocol was signed on 23 November 1970 ; whereas that Protocol entered into force on 1 January 1973 ; Whereas pursuant to Article 4 of the Additional Protocol, on 29 December 1972 the Association Council adopted Decision No 5/72 on the methods of administrative cooperation for implementation of Articles 2 and 3 of the Additional Protocol ; whereas pursuant to Article 16 of Annex No 6 of that Protocol the Association Council adopted on 29 December 1972 Decision No 4/72 on the definition of the concept of 'originating products' from Turkey for application of the provisions of Chapter I of Annex I of that Protocol ; Wrhereas it is necessary to take the requisite measures for implementation of these Decisions ; HAS ADOPTED THIS REGULATION : Article 1 As regards the methods of administrative cooperation for implementation of Articles 2 and 3 of the Additional Protocol to the Agreement establishing an Association between the European Economic Community and Turkey and the definition of the conccpt of 'originating products' from Turkey for implementation of the provisions of Chapter I of Annex No 6 of that Protocol, Decisions Nos 5/72 and 4/72 of the Association Council of 29 December 1972 (which are annexed to this Regulation ) shall apply from the date of entry into force of the Additional Protocol . The first subparagraph shall apply within the Community as originally constituted . Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 5 February 1973 . For the Council The President R. VAN ELSLANDE (') OJ No 217, 29 . 12 . 1964, p . 3687/64.